Citation Nr: 0115867	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  97-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for 
pseudofolliculitis barbae.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a back 
disorder.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which found no new and material evidence 
to reopen claims of entitlement to service connection for 
pseudofolliculitis barbae, a back disorder and pes planus 
which previously had been denied by the Pittsburgh, 
Pennsylvania RO (Pittsburgh RO).  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
August 1999 for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claims the RO returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  By an unappealed decision in December 1977, the 
Pittsburgh RO denied entitlement to service connection for 
pseudofolliculitis barbae.

2.  By an unappealed decision in February 1979, the 
Pittsburgh RO denied entitlement to service connection for a 
back disorder and for pes planus.

3.  Evidence associated with the claims file subsequent to 
the Pittsburgh RO's December 1977 and February 1979 denials 
does not bear directly and substantially upon the specific 
matters under consideration and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The Pittsburgh RO's December 1977 decision denying 
entitlement to service connection for pseudofolliculitis 
barbae is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  The Pittsburgh RO's February 1979 decision denying 
entitlement to service connection for a back disorder and for 
pes planus is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

3.  There is no new and material evidence sufficient to 
reopen the veteran's claims of entitlement to service 
connection for pseudofolliculitis barbae, a back disorder or 
pes planus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claims for service 
connection for pseudofolliculitis barbae, a back disorder and 
pes planus.  However, the RO which previously had considered 
these claims denied entitlement to the benefits sought in 
December 1977 and February 1979 rating decisions.  In regard 
to pseudofolliculitis barbae and a back disorder, the denials 
were based upon the Pittsburgh RO's finding no current 
disorder causally linked to service.  In regard to pes 
planus, the denial was based upon the Pittsburgh RO's finding 
of no in-service aggravation of a previously existing 
disorder.  These decisions became final when the veteran 
declined to appeal them.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with 
Statements of the Case (SOCs) and Supplemental SOCs including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, including reports of VA examinations during the 
pendency of this matter, transcripts of an RO hearing on the 
issues on appeal after which the veteran had additional time 
to submit evidence, and other records, if any, which the 
veteran identified as pertinent to the claims.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; VCAA; Winters v. Gober, 219 F.3d 1375, 1379 (Fed. Cir. 
2000).

The evidence of record at the time of the RO's December 1977 
decision included the veteran's service medical records 
(SMRs) and a report of a November 1977 VA examination.  The 
evidence at the time of the February 1979 decision also 
included an October 1978 VA examination report.  The SMRs 
disclose that the veteran repeatedly underwent treatment for 
temporary pseudofolliculitis barbae.  He also was treated for 
back pain.  SMRs also disclose that the veteran had pes 
planus at the time he entered service, that he had calluses 
on both feet which did not interfere with service and that he 
received no in-service treatment for a foot disorder.  
Physical examination at the time of his separation from 
service included normal clinical evaluations of the veteran's 
head, face, neck and scalp, feet and spine.  Postservice 
medical evidence included no evidence of a current skin or 
back disorder causally linked to service, or a finding that 
the veteran's pes planus worsened during service.

Medical evidence added to the record after the RO's February 
1979 decision consists of many VA and private evaluation, 
examination, treatment and hospital records, most of which do 
not pertain to the disorders at issue here and none of which 
is dated within 15-years of the veteran's separation from 
service.  None of these records are duplicative of evidence 
of record prior to the February 1979 decision and none of the 
records include evidence showing a skin or back disorder 
attributed to service or showing an in-service worsening of 
pes planus.

The veteran testified at his RO hearing that his skin 
disorder was first diagnosed in service, that it had 
continued since service and that he had sought treatment for 
it immediately after service.  He also testified that he had 
intermittent postservice back discomfort and treatment since 
falling off a truck during service.  The veteran also stated 
that he sought treatment for his feet throughout service, 
that he wore special shoes and that he had private foot 
treatment soon after service.

The Board finds that the evidence associated with the claims 
file after February 1979 cannot be new and material because 
it fails to include evidence of a skin or back disorder 
causally linked to the veteran's active service and because 
it fails to show in-service worsening of the veteran's pes 
planus.  The only evidence supporting the veteran's claims 
are his own statements.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required nexus and aggravation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  
Essentially, the Board finds that recently submitted evidence 
does not bear directly and substantially upon the specific 
matters under consideration and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claims.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claims for entitlement to 
service connection for pseudofolliculitis barbae, a back 
disorder and pes planus and that the December 1977 and 
February 1979 RO decisions remain final.


ORDER

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for 
pseudofolliculitis barbae is denied.

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for a 
back disorder is denied.

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for pes 
planus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

